Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Collini, J), rendered March 2, 2011, convicting him of criminal sale of a controlled substance in the second degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s valid waiver of his right to appeal precludes review of his contention that the sentence imposed was excessive (see People v Bradshaw, 18 NY3d 257 [2011]; People v Lopez, 6 NY3d 248, 255 [2006]). Rivera, J.E, Hall, Roman and Cohen, JJ., concur.